

Exhibit 10.27


MODIFICATION OF LEASE
THIS MODIFICATION OF LEASE (this “Modification of Lease”) made as of the 8th day
of September , 2015 (the “Effective Date”) between ONE STATE STREET, LLC, a New
York limited liability company, having an office at One State Street Plaza, New
York, New York 10004 (“Landlord”), and AMBAC ASSURANCE CORPORATION, a
corporation established under the laws of the State of Wisconsin, having an
office at One State Street Plaza, New York, New York 10004 (“Tenant”).
WHEREAS, Landlord and Tenant entered into that certain Lease dated as of March
1, 2011 (the “Original Lease”), covering the entire rentable area of the
fifteenth (15th) floor (the “15th Floor Premises”), sixteenth (16th) floor (the
“16th Floor Premises”), seventeenth (17th) floor (the “17th Floor Premises”) and
eighteenth (18th) floor (the “18th Floor Premises”, and together with the 15th
Floor Premises, 16th Floor Premises and the 17th Floor Premises, collectively,
the “Premises”) in the building known as and located at One State Street Plaza,
New York, New York (the “Building”) (the Original Lease and this Modification of
Lease shall collectively be referred to as the “Lease”);
WHEREAS, pursuant to Article 37 of the Original Lease, Tenant extended the term
of the Lease with respect to the 15th Floor Premises, 16th Floor Premises and
17th Floor Premises (collectively, the “Lower Floors Premises”) so that the term
for the Lower Floors Premises expires on September 30, 2019;
WHEREAS, simultaneously herewith, Tenant is amending its Extension Notice to
Landlord under Article 37 of the Original Lease to include the 18th Floor
Premises within the scope of the extension to that the term for the Lower Floors
Premises and the 18th Floor Premises under the Original Lease expires on
September 30, 2019; and
WHEREAS, notwithstanding any of the terms of the Original Lease, Landlord and
Tenant now desire to: (a) extend the term of the Lease with respect to the 18th
Floor Premises pursuant to this Modification of Lease; and (b) modify the
Original Lease in certain other respects as hereinafter provided, as set forth
below.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby conclusively acknowledged, Landlord and Tenant hereby agree as follows:
1.        Lower Floors Premises and 18th Floor Premises. Pursuant to the rights
granted under Article 37 of the Original Lease, the term of the Lease with
respect to the Lower Floors Premises and the 18th Floor Premises currently
expires on September 30, 2019 (the “2019 Expiration Date”) unless sooner
terminated in any manner provided for in the Lease or pursuant to law subject to
the covenants and agreements contained in the Lease. Notwithstanding anything in
the Original Lease to the contrary, the “Term” or “term of Lease”, or any
variations thereof, shall, solely with respect to the Lower Floors Premises,
refer to the term of the Lease for the Lower Floors Premises expiring on the
2019 Expiration Date. All references to the term “Expiration Date” in the
Original Lease shall, solely with respect to the Lower Floors Premises, be
deemed to refer to the “2019 Expiration Date”.
2.18th Floor Premises Renewal. Effective as of the Effective Date, the term of
the Lease solely with respect to the 18th Floor Premises shall be extended for
an additional period of ten (10) years and 3 (three) months (the “18th Floor
Extension Term”), commencing on October 1, 2019 (the “Extension Term
Commencement Date”) and expiring on December 31, 2029 (the “18th Floor Extension
Term Expiration Date”), unless sooner terminated in any manner provided for in
the Lease or pursuant to law subject to the covenants and agreements contained
in the Lease. Notwithstanding anything in the Original Lease to the contrary,
the “Term” or “term of Lease”, or any variations thereof, shall, solely with
respect to the 18th Floor Premises, refer to the term of the Lease, as extended
through the last day of the 18th Floor Extension Term. All references to the
term “Expiration Date” in the Original Lease shall, solely with respect to the
18th Floor Premises, be deemed to refer to the “18th Floor Extension Term
Expiration Date”.
3.Condition of the Premises. Tenant is currently in possession of the entire
Premises and agrees to continue possession of same in its “as is” condition.
Tenant acknowledges and agrees that Landlord shall have no obligation to perform
any work, construct any tenant improvements or make any alterations or additions
in, to, or in connection with the Premises for Tenant's continued occupancy and
except as otherwise specifically provided in Sections 5 and 8 of this
Modification of Lease, Landlord shall have no obligation to provide any tenant
improvement allowance, rent abatement, credit, set-off or other concession to
Tenant in connection with the Premises.
4.Modifications. Effective from and after January 1, 2016 the Original Lease
shall be modified, as follows:
(a)    The Fixed Rent due solely with respect to the 18th Floor Premises shall
be as follows:



1



--------------------------------------------------------------------------------



(i)For the period commencing on January 1, 2016 through and including September
30, 2019, One Million Three Hundred Seventy One Thousand One Hundred Sixty Three
and 00/100 ($1,371,163.00) Dollars per annum ($114,263.58 per month);
(ii)For the period commencing on October 1, 2019 through and including September
30, 2024, One Million Four Hundred Thirty Five Thousand Eight Hundred Forty and
50/100 Dollars ($1,435,840.50) per annum ($119,653.38 per month); and
(iii)For the period commencing on October 1, 2024 through and including December
31, 2029, One Million Five Hundred Sixty Five Thousand One Hundred Ninety Five
and 50/100 ($1,565,195.50) Dollars per annum ($130,432.96 per month).
(b)The Fixed Rent due solely with respect to the Lower Floors Premises shall be
Four Million One Hundred Thirteen Thousand Four Hundred Eighty Nine and 00/100
($4,113,489.00) Dollars per annum ($342,790.75 per month) for the period
commencing on January 1, 2016 through and including September 30, 2019.
(c)Clarifying the first sentence of the second paragraph of Section 1.04(a) of
the Original Lease, (i) the reference to “Section 6 of the Settlement Agreement”
is deleted and replaced and superseded as follows “the terms of that certain
Lease Reducing Junior Surplus Note, including, without limitation, clause (iv)
on page 3, issued by the Segregated Account of Ambac Assurance Corporation (the
“Issuer”) dated as of December 17, 2013 in the original principal amount of
$13,056,298.00 (the “Lease Reducing Note”)”; and (ii) the following provision is
added: “The Principal amount of the Lease Reducing Note shall be automatically
reduced to the extent that Extension Term Rent Payments (as defined in the Lease
Reducing Note) are actually paid by Tenant in respect of the period beginning
January 1, 2016 and ending on the 2019 Expiration Date (as defined in that
certain Modification of Lease) in accordance with and to the extent available
under the Lease Reducing Note, including, without limitation, clause (i) on page
3.”
(d)The term “Base Wage Rate” (as set forth in Section 3.01(b) of the Original
Lease) shall mean the Wage Rate in effect on December 31, 2016. For avoidance of
doubt, Tenant shall not be obligated to pay any Operating Payments with respect
to the period of time commencing on January 1, 2016 and ending on December 31,
2016.
(e)The term “Basic Tax” (as set forth in Section 3.02(c) of the Original Lease)
shall mean the average of the Taxes for the July 1, 2015 to June 30, 2016 fiscal
year and the Taxes for the July 1, 2016 to June 30, 2017 fiscal year. For
avoidance of doubt, Tenant shall not be obligated to pay any Tax Payment with
respect to the period of time commencing on January 1, 2016 and ending on
December 31, 2016.
(f)Each reference to “July 1, 2011 to June 30, 2012” in the second paragraph of
Section 3.08 of the Original Lease shall be deemed deleted and replaced with
“July 1, 2016 to June 30, 2017”.
(g)Section 15.04(c) of the Original Lease shall be deemed deleted and replaced
with the following:
“Landlord agrees to make available 136.5 tons of condenser water (“Condenser
Water Tonnage”) for use by Tenant until September 30, 2019. Said condenser water
shall be available on a 24-hour, 365 days per year basis, for Tenant’s
supplemental air-conditioning units in the Premises at a cost to Tenant of
$1,000.00 per ton per annum, regardless whether Tenant actually uses all of the
tonnage of water being reserved for Tenant’s use. Notwithstanding anything to
the contrary contained herein, from and after October 1, 2019, the Condenser
Water Tonnage shall be reduced as follows based on the floor or floors that are
surrendered and not leased (in accordance with Section 6 of that certain
Modification of Lease):
Floors Surrendered
Applicable Reduction in Condenser Water
 
Tonnage
15th Floor
Reduced by 73.5
16th Floor
Reduced by 21.0
17th Floor
Reduced by 21.5

The parties acknowledge and agree that the Condenser Water Tonnage available for
the 18th Floor Premises is currently 20.5 tons, unless Tenant does not timely
elect to exercise the 2019 Extension Option with respect to the 17th Floor
Premises, in which case the Condenser Water Tonnage available for the 18th Floor
Premises shall be increased to a total of 25 tons (and such tonnage shall be the
only remaining tonnage available to the 18th Floor Premises).”



2



--------------------------------------------------------------------------------



(h)    Articles 28, 37 and 38 and Exhibit C of the Original Lease shall each be
deemed deleted.
5.    18th Floor Premises Contribution.
(a)In consideration of Tenant building out, performing all of the work necessary
for its continued occupancy of, and for Tenant completing all of such work in,
the 18th Floor Premises (the “18th Floor Work”), Landlord agrees that if Tenant
is not in default under the Lease beyond any applicable notice and grace periods
(provided that upon the cure of any such default, Landlord shall be obligated
hereunder), Landlord shall, in accordance with and subject to the terms of this
Section 5, cause to be reimbursed to Tenant an amount equal to One Million Two
Hundred Ninety Three Thousand Five Hundred Fifty and 00/100 Dollars
($1,293,550.00), representing “Landlord’s 18th Floor Contribution” to such work,
it being understood and agreed that Landlord’s 18th Floor Contribution shall not
exceed the sum of One Million Two Hundred Ninety Three Thousand Five Hundred
Fifty and 00/100 Dollars ($1,293,550.00), and that all costs and expenses in
excess of said sum shall be borne solely by Tenant. Landlord’s 18th Floor
Contribution will be made available to Tenant as a reimbursement beginning
October 1, 2019. In no event shall Landlord’s 18th Floor Contribution be payable
to Tenant until the later to occur of: (x) all of the provisions of paragraph
(c) of this Section 5 are fully satisfied; or (y) October 1, 2019.
(b)At any and all times during the progress of the 18th Floor Work, upon 24
hours’ notice to Tenant, representatives of Landlord shall have the right of
access to the 18th Floor Premises and inspection thereof and shall have the
right to withhold all or any portion of the Landlord’s 18th Floor Contribution
as shall equal the cost of correcting any portions of such work which shall not
have been performed: (i) in compliance with laws; and (ii) in substantial
compliance with the final approved plans and specifications, as reasonably
demonstrated by Landlord. Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and occupancy of the 18th Floor Premises during
any such access, but Landlord shall not be required to employ labor at overtime
rates.
(c)    Provided Tenant is not then in default under this Lease beyond any
applicable notice and grace periods (provided that upon the cure of any such
default, Landlord shall be obligated hereunder), Landlord’s 18th Floor
Contribution shall be disbursed by Landlord in progress payments to Tenant in
accordance herewith upon Tenant’s delivery of (i) a detailed itemization of the
leasehold improvements installed by Tenant in the 18th Floor Premises; (ii) the
written certification of Tenant’s architect (dated no more than thirty (30) days
prior to such request) stating (1) that the amounts requisitioned are proper in
all material respects, (2) what percentage of the 18th Floor Work has been
completed, (3) that the work and materials represented thereby have been
installed substantially in accordance with the approved plans, (4) that no part
of such expenditure is being made the basis, in any previous or then pending
prior request, for the receipt of Landlord’s 18th Floor Contribution or has been
made out of the proceeds of Landlord’s 18th Floor Contribution received by
Tenant, and (5) that the sum then requested does not exceed the value of the
services and materials described in the certificate; a written approval by
Tenant or its architect of its general contractor’s request for payment;
itemized marked and receipted paid bills for labor and materials constituting
portions of the 18th Floor Work submitted by the contractors, suppliers or
consultants of the services or materials rendered; (v) waivers of liens
evidencing the payment for any prior work performed and materials supplied for
which Tenant previously applied for and received payment, executed and
acknowledged by the contractors, suppliers and consultants which are entitled by
statute to file mechanics liens; and (vi) copies of all permits and sign offs,
as built plans, architectural and engineering plans (in both hard and electronic
such as Auto CAD forms) with respect to all of the 18th Floor Work.
Notwithstanding the foregoing, Landlord shall not withhold any portion of
Landlord’s 18th Floor Contribution if Tenant is unable to provide such
documentation due solely to the actions or inaction of Landlord or those holding
by or through Landlord.
(d)    Such progress payment by Landlord to Tenant will be for ninety percent
(90%) of the approved requisitioned amount, made once each month within thirty
(30) business days after Tenant’s requisition package has been received by
Landlord. In the event any mechanic’s lien shall have been filed relating to any
work that has been performed by or for Tenant, an additional amount thereof may
be withheld from payment until such lien has been removed by bond or otherwise.
(e)    Upon the completion of all of the 18th Floor Work, Tenant shall provide
to Landlord (i) the certificate of Tenant’s architect stating that the work has
been completed substantially in accordance with Tenant’s plans, (ii) an
affidavit from Tenant’s general contractor that all sub-contractors, laborers,
material suppliers for the 18th Floor Work have been paid in full and that all
liens therefor that have been filed have been bonded, discharged of record or
waived, (iii) certificates and approvals required to be obtained by Tenant or
Tenant’s architect with respect to the work, that may be required by any
governmental authority, have been obtained and copies given to Landlord, (iv)
releases of lien with respect to the payment being requested from the general
contractor and any contractors or sub-contractors hired by Tenant to supervise
or perform any work within the 18th Floor Premises, (v) “as built” plans and
specifications for the alterations constituting the 18th Floor Work, (vi) all
Department of Buildings sign-offs and inspection certificates (or, in lieu of
inspection certificates, to the extent permitted by the Building Department,
certification by the Tenant’s architect pursuant to permitted
“self-certification procedures”), and any permits required to be issued by the
Department of Buildings or any other governmental entities having jurisdiction
thereover, (vii) Letter of Completion from the Department of Buildings, (viii)
Letter of Approval from the FDNY and (ix) such other documentation pertaining to
the 18th Floor Work as Landlord may reasonably require, provided that such other
documentation is reasonable and customary under the circumstances. At such time
as Tenant shall have provided to Landlord all of the items referenced in clauses
(i) through (ix), and provided Tenant is not then in default under this Lease
beyond any applicable notice and grace periods (provided that upon the cure of
any such default,



3



--------------------------------------------------------------------------------



Landlord shall be obligated hereunder), Landlord shall release to Tenant the
portion of Landlord’s 18th Floor Contribution withheld pursuant to the preceding
Section 5(d). Notwithstanding the foregoing, Landlord shall not withhold any
portion of Landlord’s 18th Floor Contribution if Tenant is unable to provide
such documentation due solely to the actions or inaction of Landlord or those
holding by or through Landlord.
(f)Notwithstanding anything to the contrary herein contained, in the event that
any sales taxes are due in connection with the performance of any of the 18th
Floor Work and/or in connection with Tenant receiving all or any portion of
Landlord’s 18th Floor Contribution, all such sales taxes shall be at Tenant’s
sole cost and expense.
(g)Notwithstanding anything to the contrary herein contained, provided Tenant is
not in default under the Lease (provided that upon the cure of any such default,
Landlord shall be obligated hereunder), in the event Tenant: (i) completes the
18th Floor Work, but does not utilize all or any portion of the Landlord’s 18th
Floor Contribution or elects not to pursue any 18th Floor Work; and (ii)
delivers written notice thereof to Landlord, Landlord shall have the option to
either: (x) permit Tenant to use such unused portion as a credit against future
Fixed Rent payments due in respect of the 18th Floor Premises on and after
October 1, 2019; or
(y)pay Tenant an amount equal to such unused portion, which payment shall in no
event be made prior to October 1, 2019. Notwithstanding the foregoing, Landlord
and Tenant each acknowledge and agree that the 18th Floor Work shall not be
deemed to be complete until Tenant has delivered all of the items required to be
delivered pursuant to Section 5(e) of this Modification of Lease.
6.    Extension Option.
(a)    Subject to the provisions of this Section, Tenant shall have the right to
extend the term of the Lease (the “2019 Extension Option”) solely with respect
to: (x) the 17th Floor Premises; or (y) both the 17th Floor Premises and the
16th Floor Premises (it being understood that Tenant shall not have such option
solely with respect to the 16th Floor Premises), for one (1) additional term of
ten (10) years and three (3) months (the "2019 Extension Term") commencing on
October 1, 2019 (the “Commencement Date of the 2019 Extension Term”) and
expiring on December 31, 2029, provided that:
(i)    Tenant shall give Landlord an irrevocable written notice (hereinafter
called the "Extension Notice") of its election to extend the term of this Lease
no later than April 30, 2018 (TIME BEING OF THE ESSENCE), which notice shall
state whether Tenant is exercising its right to extend the term of the Lease
with respect to: (x) the 17th Floor Premises; or both the 17th Floor Premises
and the 16th Floor Premises.
(ii)Tenant is not in monetary or material non-monetary default under this Lease
beyond any applicable notice and grace periods as of the time of the giving of
the Extension Notice and the Commencement Date of the 2019 Extension Term; and
(iii)The original named Tenant (or an assignee of the original named Tenant made
in accordance with Section 7.02 of the Original Lease) is in occupancy of
substantially all of the Demised Premises.
(b)    In the event Tenant timely exercises its right to extend the term of this
Lease solely with respect to the 17th Floor Premises pursuant to this Section 6,
the Fixed Rent payable by Tenant to Landlord during the 2019 Extension Term
solely with respect to the 17th Floor Premises shall be a sum equal to:
(i)For the period commencing on October 1, 2019 through and including September
30, 2024, One Million Four Hundred Thirty Five Thousand Eight Hundred Forty and
50/100 Dollars ($1,435,840.50) per annum ($119,653.38 per month); and
(ii)For the period commencing on October 1, 2024 through and including December
31, 2029, One Million Five Hundred Sixty Five Thousand One Hundred Ninety Five
and 50/100 ($1,565,195.50) Dollars per annum ($130,432.96 per month).
(c)    In the event Tenant timely exercises its right to extend the term of this
Lease with respect to both the 17th Floor Premises and the 16th Floor Premises
pursuant to this Section 6, the Fixed Rent payable by Tenant to Landlord during
the 2019 Extension Term solely with respect to the 17th Floor Premises and the
16th Floor Premises shall be a sum equal to:
(i)For the period commencing on October 1, 2019 through and including September
30, 2024, Two Million Eight Hundred Seventy One Thousand Six Hundred Eighty One
and 00/100 ($2,871,681.00) Dollars per annum ($239,306.75 per month); and



4



--------------------------------------------------------------------------------



(ii)For the period commencing on October 1, 2024 through and including December
31, 2029, Three Million One Hundred Thirty Thousand Three Hundred Ninety One and
00/100 ($3,130,391.00) Dollars per annum ($260,865.92 per month).
(d)    Except as provided in Paragraphs (b) and (c) of this Section 6 and
Section 7 of this Modification of Lease, Tenant's occupancy of the 17th Floor
Premises and 16th Floor Premises (as the case may be) during the 2019 Extension
Term shall be on the same terms and conditions as are in effect immediately
prior to the expiration of the immediately preceding term of this Lease,
provided, however, Tenant shall accept the 17th Floor Premises and 16th Floor
Premises (as the case may be) in its then as is condition, and except as
otherwise specifically provided in Section 8 of this Modification of Lease,
Landlord shall have no obligation to perform any work in or to the Demised
Premises or provide Tenant with any monetary allowance and Tenant shall have no
further right to extend the term of this Lease pursuant to this Article.
(e)    If Tenant does not timely send an Extension Notice pursuant to the
provisions of this Section 6 (TIME BEING OF THE ESSENCE), this Section 6 shall
have no force or effect and shall be deemed deleted from this Modification of
Lease.
(f)    If the Lease is renewed with respect to the 17th Floor Premises and 16th
Floor Premises (as the case may be) in accordance with the provisions of this
Section 6, then Landlord or Tenant can request the other party hereto to execute
an instrument setting forth the exercise of Tenant's right to extend the terms
of the Lease and the last day of the 2019 Extension Term; provided however in no
event shall the failure to execute any such instrument by Tenant have any effect
on the validity of the renewal of the Lease pursuant to this Section 6.
(g)    If Tenant exercises its right to extend the term of the Lease with
respect to the 17th Floor Premises and 16th Floor Premises (as the case may be)
for the 2019 Extension Term pursuant to this Section, the phrases "the term of
this Lease" or "the term hereof" as used in the Lease, shall be construed to
include, with respect to the 17th Floor Premises and 16th Floor Premises (as the
case may be), when applicable, the 2019 Extension Term.
(h)    Notwithstanding anything to the contrary herein contained, in no event
shall Tenant be permitted the right to extend the term of the Lease with respect
to the 15th Floor Premises pursuant to this Section 6; it being understood that
the expiration of the Lease with respect to the 15th Floor Premises shall be
September 30, 2019, unless sooner terminated pursuant to the terms of the Lease.
7.    Additional Modifications. Effective from and after October 1, 2019, the
Original Lease shall be further modified, as follows:
(a)    In the event Tenant did not timely exercise the 2019 Extension Term with
respect to both the 16th Floor Premises and the 17th Floor Premises (i.e., as of
October 1, 2019, the only remaining portion of the Premises is the 18th Floor
Premises):
(i)        The first paragraph of Section 3.01(c) of the Original Lease shall be
deemed deleted and replaced with the following:
“For purposes of this Article 3 the number of square feet of rentable area
contained in the Premises is hereby fixed (by mutual agreement) at 25,871 square
feet.”
(ii)The reference to “103,484” in the second paragraph of Section 3.01(c) of the
Original Lease shall be deemed deleted and replaced with “25,871”.
(iii)The term “Tenant’s Proportionate Share” (as set forth in Section 3.02(c) of
the Original Lease) shall mean 3.4058%.
(b)    In the event Tenant timely exercised the 2019 Extension Term solely with
respect to the 17th Floor Premises:
(i)The first paragraph of Section 3.01(c) of the Original Lease shall be deemed
deleted and replaced with the following:
“For purposes of this Article 3 the number of square feet of rentable area
contained in the Premises is hereby fixed (by mutual agreement) at 51,742 square
feet and the number of square feet of rentable area contained on each individual
floor comprising the Premises is hereby fixed (by mutual agreement) at 25,871
square feet.”



5



--------------------------------------------------------------------------------



(ii)The reference to “103,484” in the second paragraph of Section 3.01(c) of the
Original Lease shall be deemed deleted and replaced with “51,742”.
(iii)The term “Tenant’s Proportionate Share” (as set forth in Section 3.02(c) of
the Original Lease) shall mean 6.8116%.
(c)    In the event Tenant timely exercised the 2019 Extension Term with respect
to the 17th Floor Premises and the 16th Floor Premises:
(i)The first paragraph of Section 3.01(c) of the Original Lease shall be deemed
deleted and replaced with the following:
“For purposes of this Article 3 the number of square feet of rentable area
contained in the Premises is hereby fixed (by mutual agreement) at 77,613 square
feet and the number of square feet of rentable area contained on each individual
floor comprising the Premises is hereby fixed (by mutual agreement) at 25,871
square feet.”
(ii)The reference to “103,484” in the second paragraph of Section 3.01(c) of the
Original Lease shall be deemed deleted and replaced with “77,613”.
(iii)The term “Tenant’s Proportionate Share” (as set forth in Section 3.02(c) of
the Original Lease) shall mean 10.2174%.
(d)    Article 36 of the Original Lease shall be deemed deleted.
8.    Additional Contribution.
(a)    In the event Tenant timely exercises its right to renew term of the Lease
for the 17th Floor Premises or the 17th Floor Premises and the 16th Floor
Premises (such renewed portion of the Premises shall hereinafter sometimes be
referred to as the “Renewed Premises”) pursuant to Section 6 of this
Modification of Lease, then in consideration of Tenant building out, performing
all of the work necessary for its continued occupancy of, and for Tenant
completing all of such work in, the Renewed Premises (the “Renewed Premises
Work”), Landlord agrees that if Tenant is not in default under the Lease beyond
any applicable notice and grace periods (provided that upon the cure of any such
default, Landlord shall be obligated hereunder), Landlord shall, in accordance
with and subject to the terms of this Section 8, cause to be reimbursed to
Tenant an amount equal to Six Hundred Forty Six Thousand Seven Hundred Seventy
Five and 00/100 Dollars ($646,775.00), representing “Landlord’s Renewed Premises
Contribution” to such work, it being understood and agreed that Landlord’s
Renewed Premises Contribution shall not exceed the sum of Six Hundred Forty Six
Thousand Seven Hundred Seventy Five and 00/100 Dollars ($646,775.00), and that
all costs and expenses in excess of said sum shall be borne solely by Tenant;
provided that in the event the Renewed Premises consist of the 17th Floor
Premises and the 16th Floor Premises, Landlord’s Renewed Premises Contribution
shall be increased by $258,710.00 so that the total Landlord’s Renewed Premises
Contribution shall be equal to Nine Hundred Five Thousand Four Hundred Eighty
Five and 00/100 Dollars ($905,485.00). Landlord’s Renewed Premises Contribution
will be made available to Tenant as a reimbursement beginning October 1, 2019.
In no event shall Landlord’s Renewed Premises Contribution be payable to Tenant
until the later to occur of: (x) all of the provisions of paragraph (c) of this
Section 8 are fully satisfied; or (y) October 1, 2019.
(b)At any and all times during the progress of the Renewed Premises Work, upon
24 hours’ notice to Tenant, representatives of Landlord shall have the right of
access to the Renewed Premises and inspection thereof and shall have the right
to withhold all or any portion of the Landlord’s Renewed Premises Contribution
as shall equal the cost of correcting any portions of such work which shall not
have been performed: (i) in compliance with laws; and (ii) in substantial
compliance with the final approved plans and specifications, as reasonably
demonstrated by Landlord. Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Renewed Premises during any
such access, but Landlord shall not be required to employ labor at overtime
rates.
(c)Provided Tenant is not then in default under this Lease beyond any applicable
notice and grace periods (provided that upon the cure of any such default,
Landlord shall be obligated hereunder), Landlord’s Renewed Premises Contribution
shall be disbursed by Landlord in progress payments to Tenant in accordance
herewith upon Tenant’s delivery of (i) a detailed itemization of the leasehold
improvements installed by Tenant in the Renewed Premises; (ii) the written
certification of Tenant’s architect (dated no more than thirty (30) days prior
to such request) stating (1) that the amounts requisitioned are proper in all
material respects, (2) what percentage of the Renewed Premises Work has been
completed, (3) that the work and materials represented thereby have been
installed substantially in accordance with the approved plans, (4) that no part
of such expenditure is being made the basis, in any previous or then pending
prior request, for the receipt of Landlord’s Renewed Premises Contribution or
has been made out of the proceeds of Landlord’s Renewed Premises Contribution
received by Tenant, and (5) that the sum then requested does not exceed the
value of the services and materials described in the certificate; (iii) a
written



6



--------------------------------------------------------------------------------



approval by Tenant or its architect of its general contractor’s request for
payment; (iv) itemized marked paid bills for labor and materials constituting
portions of the Renewed Premises Work submitted by the contractors, suppliers or
consultants of the services or materials rendered; (v) waivers of liens
evidencing the payment for any prior work performed and materials supplied for
which Tenant previously applied for and received payment, executed and
acknowledged by the contractors, suppliers and consultants which are entitled by
statute to file mechanics liens; and (vi) copies of all permits and sign offs,
as built plans, architectural and engineering plans (in both hard and electronic
such as Auto CAD forms) with respect to all of the Renewal Premises Work.
Notwithstanding the foregoing, Landlord shall not withhold any portion of
Landlord’s Renewed Premises Contribution if Tenant is unable to provide such
documentation due solely to the actions or inaction of Landlord or those holding
by or through Landlord.
(d)Such progress payment by Landlord to Tenant will be for ninety percent (90%)
of the approved requisitioned amount, made once each month within thirty (30)
business days after Tenant’s requisition package has been received by Landlord.
In the event any mechanic’s lien shall have been filed relating to any work that
has been performed by or for Tenant, an additional amount thereof may be
withheld from payment until such lien has been removed by bond or otherwise.
(e)Upon the completion of all of the Renewed Premises Work, Tenant shall provide
to Landlord (i) the certificate of Tenant’s architect stating that the work has
been completed substantially in accordance with Tenant’s plans, (ii) an
affidavit from Tenant’s general contractor that all sub-contractors, laborers,
material suppliers for the Renewed Premises Work have been paid in full and that
all liens therefor that have been filed have been bonded, discharged of record
or waived, (iii) certificates and approvals required to be obtained by Tenant or
Tenant’s architect with respect to the work, that may be required by any
governmental authority, have been obtained and copies given to Landlord, (iv)
releases of lien with respect to the payment being requested from the general
contractor and any contractors or sub-contractors hired by Tenant to supervise
or perform any work within the Renewed Premises, (v) “as built” plans and
specifications for the alterations constituting the Renewal Premises Work, (vi)
all Department of Buildings sign-offs and inspection certificates (or, in lieu
of inspection certificates, to the extent permitted by the Building Department,
certification by the Tenant’s architect pursuant to permitted
“self-certification procedures”), and any permits required to be issued by the
Department of Buildings or any other governmental entities having jurisdiction
thereover, (vii) Letter of Completion from the Department of Buildings, (viii)
Letter of Approval from the FDNY and (ix) such other documentation pertaining to
the Renewed Premises Work as Landlord may reasonably require, provided that such
other documentation is reasonable and customary under the circumstances. At such
time as Tenant shall have provided to Landlord all of the items referenced in
clauses (i) through (ix), and provided Tenant is not then in default under this
Lease beyond any applicable notice and grace periods (provided that upon the
cure of any such default, Landlord shall be obligated hereunder), Landlord shall
release to Tenant the portion of Landlord’s Renewed Premises Contribution
withheld pursuant to the preceding Section 8(d). Notwithstanding the foregoing,
Landlord shall not withhold any portion of Landlord’s Renewed Premises
Contribution if Tenant is unable to provide such documentation due solely to the
actions or inaction of Landlord or those holding by or through Landlord.
(f)Notwithstanding anything to the contrary herein contained, in the event that
any sales taxes are due in connection with the performance of any of the Renewed
Premises Work and/or in connection with Tenant receiving all or any portion of
Landlord’s Renewed Premises Contribution, all such sales taxes shall be at
Tenant’s sole cost and expense.
(g)Notwithstanding anything to the contrary herein contained, provided Tenant is
not in default under the Lease (provided that upon the cure of any such default,
Landlord shall be obligated hereunder), in the event Tenant: (i) completes the
Renewed Premises Work, but does not utilize all or any portion of the Landlord’s
Renewed Premises Contribution or elects not to pursue any Renewal Premises Work;
and (ii) delivers written notice thereof to Landlord, Landlord shall have the
option to either: (x) permit Tenant to use such unused portion as a credit
against future Fixed Rent payments due in respect of the Renewed Premises on and
after October 1, 2019; or (y) pay Tenant an amount equal to such unused portion,
which payment shall in no event be made prior to October 1, 2019.
Notwithstanding the foregoing, Landlord and Tenant each acknowledge and agree
that the Renewed Premises Work shall not be deemed to be complete until Tenant
has delivered all of the items required to be delivered pursuant to Section 8(e)
of this Modification of Lease.
9.Notices. As of the date hereof, notices under Article 29 of the Original Lease
shall be sent to Tenant at the following address:
AMBAC Assurance Corporation
One State Street Plaza
New York, NY 10004
Attn: Chief Executive Officer
with a copy to:
AMBAC Assurance Corporation
One State Street Plaza
New York, NY 10004
Attn: General Counsel



7



--------------------------------------------------------------------------------



10.Defined Terms. All capitalized terms and other terms not otherwise defined
herein shall have the meanings ascribed to them in the Lease.
11.Broker. Tenant covenants, warrants and represents that no broker except
Newmark Grubb Knight Frank (herein called the “Broker”) was instrumental in
bringing about or consummating this Modification of Lease and that Tenant has
not dealt with any broker except the Broker concerning the leasing of the
Premises. Tenant agrees to indemnify and hold harmless Landlord against and from
any claims made by any other person other than the Broker for any brokerage
commissions and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and expenses, who
shall claim to have dealt with Tenant in connection with this Modification of
Lease. Landlord covenants, warrants and represents that no broker except the
Broker was instrumental in bringing about or consummating this Modification of
Lease and that Landlord has not dealt with any broker purporting to represent
Tenant except the Broker. Landlord agrees to indemnify and hold harmless Tenant
against and from any claims made by any person, including (to the extent of its
failure to perform its obligations pursuant to the next to last sentence of this
paragraph) the Broker, for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including without limitation, reasonable
attorneys’ fees and expenses, if the representation set forth in the previous
sentence is false. Landlord shall be solely responsible for the payment of any
commission or other compensation due the Broker in accordance with a separate
agreement. This Section 11 shall survive the expiration or earlier termination
of the term of the Lease.
12.Incorporation. The preamble and recitals contained in the “WHEREAS” clauses
of this Modification of Lease are hereby incorporated into this Modification of
Lease.
13.Ratification. Except as expressly modified or amended by this Modification of
Lease, all of the terms, covenants and conditions of the Lease are hereby
ratified and confirmed and, except insofar as reference to the contrary is made
in any such instrument, all references to the “Lease” in any future
correspondence or notice shall be deemed to refer to the Original Lease as
modified by this Modification of Lease.
14.Modification of Lease shall control. To the extent there are any
inconsistencies between the Original Lease and this Modification of Lease, the
terms of this Modification of Lease shall control.
15.Miscellaneous. This Modification of Lease may be executed in counterparts or
counterpart signature pages, all of which when taken together shall constitute
one agreement. No third party shall be deemed a third party beneficiary to this
Modification of Lease.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Modification of
Lease as of the date first above written.
 
LANDLORD:
 
 
 
ONE STATE STREET LLC
 
 
 
 
By:
/s/ Eli Levitin
 
Name:
Eli Levitin, Managing Director
 
Title:
Authorized Signatory
 
 
 
 
TENANT:
 
 
 
AMBAC ASSURANCE CORPORATION
 
 
 
 
By:
/s/ David Trick
 
Name:
David Trick
 
Title:
President & CEO




8

